Citation Nr: 1738137	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  10-29 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating prior to August 7, 2012, and a rating higher than 10 percent since August 7, 2012, for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

 In a May 2013 rating decision, the RO increased the Veteran's disability rating for bilateral hearing loss to 10 percent, effective August 7, 2012.  However, inasmuch as higher ratings are available for bilateral hearing loss and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating before and after August 7, 2012 for bilateral hearing loss remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In January 2013, the Veteran testified before a Veterans Law Judge at a Board video-conference hearing.  A hearing transcript of the proceeding has been associated with the claims file.  In a June 2017 letter, the Board informed the Veteran that the VLJ who conducted the January 2013 hearing was no longer employed by the Board (due to his retirement).  This letter advised him of the option to appear at a hearing before another VLJ.  38 U.S.C.A. § 7107(d) (West 2014); 38 C.F.R. §§ 19.3 (b), 20.707 (2016).  Although this letter was returned to the Board as undeliverable, a copy was also sent to the Veteran's representative.  Neither the Veteran nor his representative, on his behalf, have indicated that he wishes to have an additional hearing.  As such, the Board may proceed on the appeal.  The undersigned has reviewed the transcript.

This matter was previously remanded in February 2013 and April 2016 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that his bilateral hearing loss is more severe than his initial compensable rating prior to August 7, 2012, and rating higher than 10 percent since August 7, 2012, for bilateral hearing loss reflect.

In April 2016, the Board remanded the claim for the Veteran to undergo a VA audiological examination based on his January 2013 testimony before the Board that his bilateral hearing loss symptoms may have worsened since his last VA examination in August 2012.  On this basis, a VA examination was scheduled for June 2016.  However, the Veteran failed to attend the June 2016 VA examination.

A review of the record shows that in June 2016 an unauthorized third party "L.H." contacted the RO and informed them that the Veteran was a patient at the Brian Center of Salisbury and suffered from dementia.  As it appears that the Veteran may be physically unable to attend a VA examination, on remand, the RO should verify the Veteran's current address and if he currently resides in a nursing home facility, attempt to obtain an examination at that facility. 

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate steps to verify the Veteran's current address prior to rescheduling the VA examination.  Attention is directed to a June 1, 2016, Report of General Information in the claims file.  Any attempts to contact the Veteran or verify his address should be documented in the record.

2.  Then, if the Veteran is able to travel to a VA medical facility, schedule him for a VA examination to ascertain and evaluate the current level of severity of his bilateral hearing loss disability.  If the Veteran currently resides in a nursing home or other care facility and is unable to travel to a VA medical facility for a VA examination, request an evaluation (that meets VA testing requirements) be completed by facility medical staff, if available, at the Veteran's facility, without cost to VA.  The claims file should be made available to the VA examiner.  The examiner should report the extent of the Veteran's bilateral hearing loss disability in accordance with VA rating criteria.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.

If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

